SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a party other than the Registrant [] Check the appropriate box: [ X]Preliminary proxy statement. []Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)). []Definitive proxy statement. []Definitive additional materials. []Soliciting material under Rule 14a-12. THE NEW GERMANY FUND, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of filing fee (check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: THE NEW GERMANY FUND, INC. 345 Park Avenue New York, New York 10154 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS June 28, 2010 To our Stockholders: Notice is hereby given that the Annual Meeting of Stockholders (the “Meeting”) of The New Germany Fund, Inc., a Maryland corporation (the “Fund”), will be held at3:30 p.m., New York time, on June 28, 2010 at the New York Marriott East Side Hotel, 525 Lexington Avenue, New York, New York 10017 for the following purposes: 1. To elect four (4) Class I Directors, each to serve for a term of three years and until their successors are elected and qualify. 2. To elect one (1) Class II Director to serve for a term of one year and until his successor is elected and qualifies. 3. To elect one (1) Class III Director to serve for a term of two years and until his successor is elected and qualifies. 4. To ratify the appointment by the Audit Committee and the Board of Directors of PricewaterhouseCoopers LLP, an independent registered public accounting firm, as independent auditors for the fiscal year ending December31, 2010. 5. To approve a proposed change in the Fund’s fundamental investment objective to broaden the type of companies the Fund may invest in. 6. To transact such other business as may properly come before the Meeting or any postponement or adjournment thereof including acting upon one stockholder proposal presented in the Proxy Statement accompanying this Notice, if the proposal is brought before the meeting by the proponent or his representative that is qualified under state law to present the proposal on his behalf. Only holders of record of Common Stock at the close of business on May 14, 2010 are entitled to notice of, and to vote at, this Meeting or any postponement or adjournment thereof. If you have any questions or need additional information, please contact The Altman Group,Inc. at 1200 Wall Street West, 3rd Floor, Lyndhurst, New Jersey 07071. By Order of the Board of Directors David Goldman Secretary Dated:May [●], 2010 1 Whether or not you expect to attend the Meeting, please sign the enclosed Proxy Card and promptly return it to the Fund. We ask your cooperation in mailing in your Proxy Card promptly, so that the Fund can avoid additional expenses of solicitation of proxies. THE NEW GERMANY FUND, INC. 345 Park Avenue New York, New York10154 Annual Meeting of Stockholders June28, 2010 PROXY STATEMENT This Proxy Statement is furnished by the Board of Directors of The New Germany Fund, Inc. (the “Board of Directors” or “Board”), a Maryland corporation (the “Fund”), in connection with the solicitation of proxies for use at the Annual Meeting of Stockholders (the “Meeting”) to be held at 3:30 p.m., New York time, on June 28, 2010 at the New York Marriott East Side Hotel, 525 Lexington Avenue, New York, New York 10017.The purpose of the Meeting and the matters to be considered are set forth in the accompanying Notice of Annual Meeting of Stockholders. If the accompanying Proxy Card is executed properly and returned, shares represented by it will be voted at the Meeting, and any postponement or adjournment thereof, in accordance with the instructions on the Proxy Card. However, if no instructions are specified, shares will be voted FOR the election of four (4)Class I directors of the Fund(“Directors”) nominated by the Board (Proposal 1), FOR the election of one (1) Class II director of the Fund nominated by the Board (Proposal 2), FOR the election of one (1) Class III director of the Fund nominated by the Board (Proposal 3), FOR the ratification of the appointment by the Audit Committee and the Board of PricewaterhouseCoopers LLP, an independent public accounting firm, as independent auditors for the Fund (Proposal4), FOR a change to the Fund’s investment objective to broaden the definition of “German Company” (Proposal 5) and AGAINST the conversion of the Fund to an interval fund (Proposal 6).A proxy may be revoked at any time prior to the time it is voted by written notice to the Secretary of the Fund, by submitting a subsequently executed and dated proxy or by attending the Meeting and voting in person. If a stockholder owns shares of the Fund in violation of applicable law, including the Investment Company Act of 1940, as amended (the “Investment Company Act”), the Fund may determine that any vote attributable to such shares shall not be counted, or that such shares will not be counted for quorum purposes, or both.Under Section 12(d)(1) of the Investment Company Act, the acquisition of more than 3% of the Fund’s common stock by another fund (whether registered, private or offshore) is unlawful.There is legal uncertainty about the operation of Section 12(d)(1) and about the Fund’s right under federal and state law to invalidate votes cast by any person whose Fund shares are held in violation of law. The Fund is prepared, if necessary, to seek judicial resolution of the uncertainty in any particular case. The close of business on May 14, 2010 has been fixed as the record date for the determination of stockholders entitled to notice of, and to vote at, the Meeting.On that date, the Fund had [19,207,657.60]shares of Common Stock outstanding and entitled to vote.Each share will be entitled to one vote on each matter that comes before the Meeting. It is expected that the Notice of Annual Meeting, this Proxy Statement and the form of Proxy Card will first be mailed to stockholders on or about May[●], 2010. A quorum is necessary to hold a valid meeting.If stockholders entitled to cast one-third of all votes entitled to be cast at the Meeting are present in person or by proxy, a quorum will be established.The Fund intends to treat properly executed proxies that are marked “abstain” and broker non-votes (defined below) as present for the purposes of determining whether a quorum has been achieved at the Meeting.Under Maryland law, abstentions do not constitute a vote “for” or “against” a matter and will be disregarded in determining the “votes cast” on an issue.A “broker non-vote” occurs when a broker holding shares for a beneficial owner does not vote on a particular matter because the broker does not have discretionary voting power with respect to that matter and has not received instruc­tions from the beneficial owner. PROPOSALS 1, 2 AND 3: ELECTION OF DIRECTORS The Fund’s charter (the “Charter”) provides that the Board of Directors be divided into three classes of Directors serving staggered three-year terms and until their successors are elected and qualify. The term of office for Directors in ClassI expires at the 2010 Annual Meeting, ClassII at the next succeeding annual meeting and ClassIII at the following succeeding annual meeting. Four ClassI nominees, Mr. Christian H. Strenger, Mr. Detlef Bierbaum, Mr. Richard Karl Goeltz and Mr. Robert H. Wadsworth, are proposed in this Proxy Statement for election.If elected, each of the four Class I nominees will serve a three-year term of office until the Annual Meeting of Stockholders in 2013 and until his respective successor is elected and qualifies.One Class II nominee, Mr. Joachim Wagner, is proposed in this Proxy Statement for election.If elected, Mr. Wagner will serve a one year term of office until the Annual Meeting of Stockholders in 2011 and until his successor is elected and qualifies.In addition, one Class III nominee, Mr. Richard R. Burt, who is a current Class I Director of the Fund, is a nominee for election as a Class III Director.If elected as a Class III Director, Mr. Burt will serve a two year term of office until the Annual Meeting of Stockholders in 2012 and until his successor is elected and qualifies. As a result of retirements from the Board over the past year, each class of Directors of the Board would not be of approximate equal size if no further action were taken.Under the Fund’s By-laws and the New York Stock Exchange Listed Company Manual Rule 304 (“NYSE Rule 304”), the classes of the Fund’s board should be of approximately equal size.Accordingly, the Fund’s Nominating Committee nominated Mr. Burt, as a member of one of the largest classes of Directors of the Fund (Class I), to fill a Class III vacancy created by recent retirements.If each nominee is elected, each class of Directors of the Board would be of approximately equal size and in compliance with the requirements of the Fund’s Bylaws and NYSE Rule 304. Should any vacancy occur on the Board of Directors, the remaining Directors would be able to fill that vacancy by the affirmative vote of a majority of the remaining Directors in office, even if the remaining Directors do not constitute a quorum.Any Director elected by the Board to fill a vacancy would hold office until the remainder of the full term of the class of Directors in which the vacancy occurred and until a successor is elected and qualifies.If the size of the Board is increased, additional Directors will be apportioned among the three classes to make all classes as nearly equal as possible. Unless authority is withheld, it is the intention of the persons named in the accompanying form of Proxy Card to vote each Proxy Card for the election of our five nominees listed above.Each nominee has indicated that he will continue to serve as a Director if elected, but if any nominee should be unable to serve, proxies will be voted for any other person determined by the persons named in the form of Proxy Card in accordance with their discretion.The Board of Directors has no reason to believe that any of the above nominees will be unable to serve as a Director. BOARD OF DIRECTORS INFORMATION The management of the business and affairs of the Fund is overseen by the Board of Directors.Directors who are not “interested persons” of the Fund as defined in the 1940 Act, are referred to as “Independent Directors”, and Directors who are “interested persons” of the Fund are referred to as “Interested Directors”.Certain information concerning the Fund’s governance structure and each Director is set forth below. Experience, Skills, Attributes, and Qualifications of the Fund’s Directors.The Nominating and Governance Committee of the Fund’s Board, which is composed entirely of Independent Directors, reviews the experience, qualifications, attributes and skills of potential candidates for nomination or election by the Board, and conducts a similar review in connection with the proposed nomination of current Directors for re-election by stockholders.When assessing a candidate for nomination it is the policy of the Nominating and Governance Committee to consider whether the individual's background, skills, and experience will complement the background, skills and experience of other nominees and will contribute to the diversity of the Board.The Nominating and Governance Committee assesses the effectiveness of this policy as part of its annual self assessment.Additional information concerning the Nominating and Governance Committee’s consideration of nominees appears in the description of the Committee following the table below. The Board has concluded that, based on each Director’s experience, qualifications, attributes or skills on an individual basis and in combination with those of the other Directors, that each Director is qualified and should continue to serve as such.In determining that a particular Director was and continues to be qualified to serve as a Director, the Board has considered a variety of criteria, none of which, in isolation, was controlling.In addition, the Board has taken into account the actual service and commitment of each Director during his tenure (including the Director’s participation in Board and committee meetings, as well as his current and prior leadership of standing and ad hoc committees) in concluding that each should continue to serve.Information about the specific experience, skills, attributes and qualifications of each Director, which in each case led to the Board’s conclusion that the Director should serve (or continue to serve) as a director of the Fund, is provided in the table following the “Risk Oversight” section below. The Board believes that, collectively, the Directors have balanced and diverse experience, qualifications, attributes, and skills, which allow the Board to operate effectively in governing the Fund and protecting the interests of shareholders.Among other attributes common to all Directors are their willingness and ability to commit the necessary time and attention to their duties as Directors, their ability to review critically, evaluate, question and discuss information provided to them (including information requested by the Directors), to interact effectively with each other and with Deutsche Investment Management Americas Inc., the fund’s investment manager (the “Investment Manager”), Deutsche Asset Management International GmbH (the “Investment Adviser”) and other service providers, counsel and the Fund’s independent registered public accounting firm, to exercise effective business judgment in the performance of their duties as Directors.References to the qualifications, attributes and skills of Directors are pursuant to requirements of the Securities and Exchange Commission, do not constitute holding out of the Board or any Director as having special expertise or experience and shall not be deemed to impose any greater responsibility or liability on any Director or on the Board by reason thereof. Board Structure and Oversight Function.The Board is responsible for oversight of the Fund.The Fund has engaged the Investment Manager and the Investment Adviser to manage the Fund on a day-to-day basis.The Board is responsible for overseeing the Investment Manager and the Investment Adviser and the Fund’s other service providers in the operations of each Fund in accordance with the Fund’s investment objective and policies and otherwise in accordance with the requirements of the 1940 Act and other applicable Federal, state and other securities and other laws, and the Fund’s charter and bylaws.The Board meets in person at regularly scheduled meetings four times throughout the year.In addition, the Directors may meet in person or by telephone at special meetings or on an informal basis at other times.The Directors also regularly meet outside the presence of any representatives of the Investment Manager and the Investment Adviser.As described below, the Board has established five standing committees – the Audit, Nominating and Governance, Advisory, Valuation and Executive Committees – and may establish ad hoc committees or working groups from time to time, to assist the Board in fulfilling its oversight responsibilities.Each committee other than the Executive Committee is composed exclusively of Independent Directors.Each year the Directors evaluate the performance of the Board and its committees.The responsibilities of each committee, including its oversight responsibilities, are described further below.The Independent Directors have also engaged independent legal counsel, and may from time to time engage consultants and other advisors, to assist them in performing their oversight responsibilities. The Chairman’s duties include setting the agenda for each Board meeting in consultation with management, presiding at each Board meeting, meeting with management between Board meetings, and facilitating communication and coordination between the Directors and management.Christian Strenger, the Chairman of the Fund’s Board of Directors is an Interested Director as defined in the 1940 Act because he is a member of the Supervisory Board of a company that is affiliated with the Investment Manager and the Investment Adviser and because of his ownership of shares of the ultimate parent of the Investment Manager and the Investment Adviser. The Directors believe that it is appropriate for Mr. Strenger to serve as Chairman and that his service benefits shareholders because of his extensive knowledge of the investment management industry, the Deutsche Bank organization and the Funds.In addition, the Directors note that, although Mr. Strenger is an Interested Director as defined in the 1940 Act, he is not involved in the management of the Fund and is not an officer or director of the Investment Manager or the Investment Adviser.The Independent Directors are satisfied that they can act independently and effectively without having an Independent Director serve as Chairman and note that a key structural component for ensuring that they are in a position to do so is for the Independent Directors to constitute a substantial majority of the Board.Richard Karl Goeltz, an Independent Director and Chairman of the Nominating and Governance Committee, serves as Lead Independent Director for the Fund and as such is available to act as liaison between the Independent Directors and management and to consult with the Chairman to the extent deemed appropriate. Risk Oversight.The Fund is subject to a number of risks, including investment, compliance and operational risks.Day-to-day risk management with respect to the Fund resides with the Investment Manager and the Investment Adviser or other service providers (depending on the nature of the risk), subject to supervision by the Investment Manager.The Board has charged the Adviser and its affiliates with (i) identifying events or circumstances the occurrence of which could have demonstrable and material adverse effects on the Fund; (ii) to the extent appropriate, reasonable or practicable, implementing processes and controls reasonably designed to lessen the possibility that such events or circumstances occur or to mitigate the effects of such events or circumstances if they do occur; and (iii) creating and maintaining a system designed to evaluate continuously, and to revise as appropriate, the processes and controls described in (i) and (ii) above. Risk oversight forms part of the Board’s general oversight of each Fund’s investment program and operations and is addressed as part of various regular Board and committee activities.Each of the Investment Manager, the Investment Adviser, and the Fund’s other principal service providers has an independent interest in risk management but the policies and the methods by which one or more risk management functions are carried out may differ from the Fund’s and each other’s in the setting of priorities, the resources available or the effectiveness of relevant controls.Oversight of risk management is provided by the Board and the Audit Committee.The Directors regularly receive reports from, among others, management, the Fund’s Chief Compliance Officer, its independent registered public accounting firm, counsel, and internal auditors for the Investment Manager, as appropriate, regarding risks faced by the Fund and the Investment Manager’s risk management programs. Not all risks that may affect the Fund can be identified, nor can controls be developed to eliminate or mitigate their occurrence or effects.The processes and controls employed to address certain risks may be limited in their effectiveness, and some risks are simply beyond the reasonable control of the Fund or the Investment Manager, its affiliates or other service providers.Moreover, it is necessary to bear certain risks (such as investment-related risks) to achieve the Fund’s goals. Information Regarding Directors and Officers The following tables show certain information about the nominees for election as Directors and about Directors whose terms will continue, including beneficial ownership of Common Stock of the Fund, and about all officers of the Fund.Most current Directors resident in the United States own Fund shares.Directors who are German residents would be subject to adverse German tax consequences if they owned shares of a fund organized outside of Germany, such as the Fund, that is not subject to German regulation or tax reporting. Nominees Proposed for Election: Class I Directors (Term will Expire in 2010; Nominees for Term Expiring in 2013) Name, Address(1) & Age Position(s) with Fund Length of Time Served Principal Occupation(s) During Past Five Years or Longer and Other Relevant Qualifications* Number of Portfolios in Fund Complex(2) Overseen by Director Other Directorships Held by Director During Past Five Years(3) Shares of Common Stock Beneficially Owned at March 31, 2010(4) Non-Interested Directors Detlef Bierbaum, 67 Director Since 1990 Vice Chairman of the Supervisory Board of Oppenheim KAG GmbH (asset management) and a member of the Supervisory Board of Bank Sal. Oppenheim Jr. & Cie. (österreich) AG (private bank) for more than five years.Mr.Bierbaum also serves as a member of the Board or Supervisory Board of a number of non-U.S. investment companies and of companies in diverse businesses including insurance, reinsurance, real estate, and retailing.He is a former member of the Supervisory Board of Sal. Oppenheim Jr. & Cie KGaA (private bank) (2008 to March 2010) and was formerly a partner of that firm. He is also a former member of the Supervisory Board of DWS Investment GmbH (asset management) (2005-2008). 3 Director of The Central Europe and Russia Fund, Inc. (since 1990) and The European Equity Fund, Inc. (since 1986).(2) None Richard Karl Goeltz, 67 Director Since 1990 Retired.Formerly, Vice Chairman and Chief Financial Officer of American Express Co. (financial services) (1996-2000) and previously served as chief financial officer of two other major multi-national corporations.Mr. Goeltz is also a member of the Court of Governors of the London School of Economics and Political Science, Trustee of the American Academy in Berlin and of other charitable organizations 3 Director of The Central Europe and Russia Fund, Inc. (since 2008) and The European EquityFund, Inc. (since 2008).(2)Independent Non-Executive Director of Aviva plc (financial services) and The Warnaco Group, Inc. (apparel).Formerly director of Federal Home Loan Mortgage Corporation and Delta Air Lines, Inc. (air transport). Robert H. Wadsworth, 70 Director Since 1992 President, Robert H. Wadsworth Associates, Inc. (investment management consulting firm) (1983 to present).Mr. Wadsworth also has experience as an owner and chief executive officer of various businesses serving the mutual fund industry, including a registered broker-dealer and a registered transfer agent, and has served as a senior executive officer of several mutual funds. Director of The Central Europe and Russia Fund, Inc. (since 1990) and The European EquityFund, Inc. (since 1986),(2) as well as other funds in the Fund Complex as indicated. (5) Interested Director(6) Christian H. Strenger, 66 Director and Chairman Since 1990 Member of Supervisory Board (since 1999) and formerly Managing Director (1991-1999) of DWS Investment GmbH (investment management), a subsidiary of Deutsche Bank AG.Mr.Strenger is also Member, Supervisory Board, Evonik Industries AG (chemical, utility and property business), Fraport AG (international airport business) and Hermes Equity Ownership Services Ltd. (governance advisory). 3 Director of The Central Europe and Russia Fund, Inc. (since 1990) and The European Equity Fund, Inc. (since 1986).(2) None Class II Director (Nominee for Term Expiring in 2011) Name, Address(1) & Age Position(s) with Fund Length of Time Served Principal Occupation(s) During Past Five Years or Longer and Other Relevant Qualifications* Number of Portfolios in Fund Complex(2) Overseen by Director Other Directorships Held by Director During Past Five Years(3) Shares of Common Stock Beneficially Owned at March 31, 2010(4) Non-Interested Director Joachim Wagner, 63 Director Since 2009 Chief Financial Officer, RAG Beteiligungs AG/Evonik Industries AG, Germany (mining holding company) (2006-2009).Formerly, Chief Financial Officer, Degussa AG, Germany (chemical manufacturer) (2001-2006).Mr. Wagner is also a member of the Supervisory Board of a German retail bank and a member of the advisory board of a private German bank, and Treasurer of a Frankfurt-based scientific and technical society. 2 Director of The European EquityFund, Inc. (since 2009).(2)Member of the Advisory Board of Bankhaus Metzler Frankfurt, Germany (since 2006). None Class III Director (Nominee for Term Expiring in 2012) Name, Address(1) & Age Position(s) with Fund Length of Time Served Principal Occupation(s) During Past Five Years or Longer and Other Relevant Qualifications* Number of Portfolios in Fund Complex(2) Overseen by Director Other Directorships Held by Director During Past Five Years(3) Shares of Common Stock Beneficially Owned at March 31, 2010(4) Non-Interested Directors Ambassador Richard R. Burt, 63 Director Since 2004 Managing Director, McLarty Associates (international strategic advisory).Formerly, Chairman, Diligence, Inc. (international information and risk management firm) (2002-2007);Chairman of the Board, Weirton Steel Corp. (1996-2004); Partner, McKinsey & Company (consulting firm) (1991-1994);State Department Chief Negotiator in charge of negotiating the Arms Treaty with Russia (1989-1991); U.S. Ambassador to the Federal Republic of Germany (1985-1989). Mr. Burt is also Director, IGT, Inc. (gaming technology) (since 1995), and HCL Technologies Inc. (information technology and product engineering) (since 1999) and member, Textron Inc. International Advisory Council (aviation, automotive, industrial operations and finance) (since 1996). 3 Director of The European EquityFund, Inc. (since 2000) and The Central Europe and Russia Fund, Inc. (since 2000).(2)Director, UBS family of mutual funds (since 1995). Directors whose terms will continue: Class II Directors (Term will Expire in 2011) Name, Address(1) & Age Position(s) with Fund Length of Time Served Principal Occupation(s) During Past Five Years or Longer and Other Relevant Qualifications* Number of Portfolios in Fund Complex(2) Overseen by Director Other Directorships Held by Director During Past Five Years(3) Shares of Common Stock Beneficially Owned at March 31, 2010(4) Non-Interested Directors John H. Cannon, 68 Director Since 1990 Consultant (since 2002).Formerly, Vice President and Treasurer, Venator Group/Footlocker, Inc. (footwear retailer) (1982-2002). 3 Director of The Central Europe and Russia Fund, Inc. (since 2004) and The European Equity Fund, Inc. (since 2004).(2) Werner Walbröl, 72 Director Since 2004 Delegate for North American Humboltt Universitat (Berlin).Formerly, President and Chief Executive Officer, The European American Chamber of Commerce, Inc. (2004-2008);President and Chief Executive Officer, The German American Chamber of Commerce, Inc. (until 2003).Mr. Walbröl is also a Director of The German American Chamber of Commerce, Inc.President and Director, German-American Partnership Program (student exchange programs), and a Director of an independent testing and assessment company. 3 Director of The European Equity Fund, Inc. (since 1986) and The Central Europe and Russia Fund, Inc. (since 1990).(2) Interested Director(6) John Bult, 74 Director Since 1990 Chairman, PaineWebber International (financial services holding company) (since 1985).Mr. Bult has many years of experience in the securities industry. 3 Director of The European EquityFund, Inc. (since 1986) and The Central Europe and RussiaFund, Inc. (since 1990).(2)Director of The Greater China Fund, Inc. (closed-end fund)(since 1992). Class III Directors (Term will Expire in 2012) Name, Address(1) & Age Position(s) with Fund Length of Time Served Principal Occupation(s) During Past Five Years or Longer and Other Relevant Qualifications* Number of Portfolios in Fund Complex(2) Overseen by Director Other Directorships Held by Director During Past Five Years(3) Shares of Common Stock Beneficially Owned at March 31, 2010(4) Non-Interested Directors Dr. Franz Wilhelm Hopp, 67 Director Since 1993 Member of the Board of Management of KarstadtQuelle Pension Trust e.V. (February 2007-September 2009).Former Member of the Boards of Management of ERGO Insurance Group AG, ERGO Europa Beteiligungsgesellschaft AG, and ERGO International AG (insurance) (over five years until 2004). Former Member of the Boards of Management of VICTORIA Holding, VICTORIA Lebensversicherung AG (life insurance), VICTORIA Versicherung AG (insurance), VICTORIA International, VICTORIA Rückversicherung AG (reinsurance) and D.A.S. Versicherungs-AG. (insurance). 3 Director of The European EquityFund, Inc. (since 2008) and The Central Europe and Russia Fund, Inc. (since 2008). (2) None Dr. Friedbert H. Malt, 68 Director Since 2007 Vice Chairman and Member of the Executive Committee of NOL Neptune Orient Lines Ltd., Singapore (“NOL”) (since 2002).He currently is also a Director of NOL (since 2000) and TÜV Rheinland of North America, Inc., a company offering independent testing and assessment services.Formerly, Dr. Malt was a Member of the Executive Board of DG Bank (now DZ Bank), Frankfurt (until 2001). 3 Director of The European EquityFund, Inc. (since 2007) and The Central Europe and RussiaFund, Inc. (since 2007).(2) None Dr. Frank Trömel, 74(7) Director Since 1990 Deputy Chairman of the Supervisory Board of DELTON AG (strategic management holding company operation in the pharmaceutical, household products, logistics and power supply sectors) (2000-2006).Member (since 2000) and Vice-President (2002-2006) of the German Accounting Standards Board. 1 Formerly director of The European Equity Fund, Inc. (2005-2009) and The Central Europe and Russia Fund, Inc. (2005-2009). None * The information above includes each Director’s principal occupation during the last five years and other information relating to the experience, attributes and skills relevant to each Director’s qualifications to serve as a Director, which led (together with the Director’s current and prior experience as a Director of other SEC reporting companies, if any, as indicated elsewhere in the table) to the conclusion that each Director should serve as a Director for the Fund. Executive Officers(8) Name, Address(1) & Age Position(s) with Fund Length of Time Served Principal Occupation(s) During Past Five Years Shares of Common Stock Beneficially Owned at March 31, 2010(4) Michael G. Clark, 44(9) President and Chief Executive Officer Since 2006 Managing Director, Deutsche Asset Management (since 2006); President of DWS family of funds; formerly, Director of Fund Board Relations (2004-2006) and Director of Product Development, Merrill Lynch Investment Managers (2000-2004). None Paul H. Schubert, 47(9) Treasurer and Chief Financial Officer Since 2004 Managing Director, Deutsche Asset Management (since 2004).Formerly, Executive Director, Head of Mutual Fund Services and Treasurer for UBS Family of Funds at UBS Global Asset Management (1998-2004). None David Goldman, 36(9) Secretary Since 2006 Director, Deutsche Asset Management (since 2008).Formerly, Vice President, Deutsche Asset Management (2002-2008). None John Millette, 47(9) Assistant Secretary Since 2006 Director, Deutsche Asset Management (since 2002). None Rita Rubin, 39 Chief Legal Officer Since 2008 Vice President and Counsel, Deutsche Asset Management (since 2007).Formerly, Vice President, Morgan Stanley Investment Management Inc. (2004-2007). None Alexis Kuchinsky, 34 Chief Compliance Officer Since 2009 Vice President, Deutsche Asset Management (since 2002); Head of Compliance Program Oversight of Deutsche Asset Management. None John Caruso, 45 Anti-Money Laundering Compliance Officer Since 2010 Managing Director, Deutsche Asset Management. None Rainer Vermehren, 42 Vice President Since 2010 Director, DWS Investment GmbH (since 2007).Fund Manager, DWS Investment GmbH (since 1997). None The mailing address of all directors and officers with respect to Fund operations is c/o Deutsche Investment Management AmericasInc., 345Park Avenue, NYC20-2799, New York, New York 10154. The Fund Complex includes The European Equity Fund, Inc. and The Central Europe and Russia Fund, Inc., which are other closed-end registered investment companies for which Deutsche Investment Management AmericasInc. acts as manager. It also includes 126 other open- and closed-end funds advised by wholly owned entities of the Deutsche Bank Group in the United States. Directorships are only for companies that file reports with the SEC. As of March 31, 2010, all Directors, Nominees for election and Executive Officers as a group (20 persons) owned 30,414 shares, which constitutes less than 1% of the outstanding Common Stock of the Fund.Share numbers in this Proxy Statement have been rounded to the nearest whole share. Mr. Wadsworth oversees all 129 funds in the Fund Complex . Indicates “Interested Person,” as defined in the Investment Company Act.Mr.Bult is an “interested” Director because of his affiliation with PaineWebber International, an affiliate of UBS Securities LLC, a registered broker-dealer and Mr.Strenger is an “interested” Director because of his affiliation with DWS-Deutsche Gesellschaft für Wertpapiersparen mbH (“DWS”), a subsidiary of Deutsche BankAG, and because of his ownership of Deutsche BankAG shares.Prior to April 2010 Mr. Bierbaum was interested because of his prior relationships with Sal. Oppenheim Jr. & Cie KGaA, which executed portfolio securities transactions for the Fund and certain affiliated persons,and because of his former ownership of Deutsche Bank AG shares. Dr. Trömel’s son has been employed since March 1, 2002 by an indirect subsidiary of Deutsche Bank AG. Each also serving as an officer of The European Equity Fund, Inc. and The Central Europe and Russia Fund, Inc.The officers of the Fund are elected annually by the Board of Directors at its meeting following the Annual Meeting of Stockholders.Each of Messrs. Clark, Schubert, Millette and Caruso, and Ms. Rubin also serves as an officer of other Funds in the Fund Complex. Indicates ownership of securities of Deutsche Bank AG either directly or through Deutsche Bank’s deferred compensation plan. The following table contains additional information with respect to the beneficial ownership of equity securities by each Director or Nominee in the Fund and, on an aggregated basis, in any registered investment companies overseen by the Director or Nominee within the same Family of Investment Companies as the Fund: Name of Director or Nominee Dollar Range of Equity Securities in the Fund(1) Aggregate Dollar Range of Equity Securities in All Funds Overseen by Director or Nominee in Family of Investment Companies(1), (2) Detlef Bierbaum None None John Bult $10,001-$50,000 Over $100,000 Ambassador Richard R. Burt $10,001-$50,000 Over $100,000 John H. Cannon $50,001-$100,000 $50,001-$100,000 Richard Karl Goeltz Over $100,000 Over $100,000 Dr. Franz Wilhelm Hopp None None Dr. Friedbert Malt None None Christian H. Strenger None $10,001-$50,000 Dr. Frank Trömel None None Robert H. Wadsworth $50,001-$100,000 $50,001-$100,000 Joachim Wagner None None Werner Walbröl $10,001-$50,000 Over $100,000 Valuation date is March 31, 2010.Directors who are German residents would be subject to adverse German tax consequences if they owned shares of a fund organized outside of Germany, such as the Fund, that is not subject to German regulation or tax reporting. The Family of Investment Companies consists of the Fund, The European Equity Fund, Inc. and The Central Europe and Russia Fund, Inc., which are closed-end funds that share the same investment adviser and manager and hold themselves out as related companies. The Board of Directors presently has five standing committees including an audit committee (the “Audit Committee”), an advisory committee (the “Advisory Committee”), an executive committee (the “Executive Committee”), a nominating and governance committee (the “Nominating Committee”) and a valuation committee (the “Valuation Committee”). The Audit Committee, currently comprising Messrs. Burt, Cannon (Chair), Goeltz, Wadsworth, Wagner and Walbröl and Drs. Malt and Trömel, operates pursuant to a written charter.The Audit Committee charter is currently available on the Fund’s website, www.dws-investments.com.The Audit Committee’s organization and responsibilities are contained in the Audit Committee Report, which is included in this Proxy Statement, and in its written charter.The members of the Audit Committee are “independent” as required by the independence standards of Rule 10A-3 under the Securities Exchange Act of 1934.The Board of Directors has determined that each member of the Audit Committee is financially literate and has determined that Messrs. Cannon, Goeltz, Wadsworth and Wagner meet the requirements for an audit committee financial expert under the rules of the Securities and Exchange Commission (“SEC”).Although the Board has determined that all four meet the requirements for an audit committee financial expert, their responsibilities are the same as those of the other audit committee members.Messrs. Cannon, Goeltz, Wadsworth and Wagner are not auditors or accountants, do not perform “field work” and are not full-time employees.The SEC has determined that an audit committee member who is designated as an audit committee financial expert will not be deemed to be an “expert” for any purpose as a result of being identified as an audit committee financial expert.The Audit Committee met four times during the fiscal year ended December 31, 2009. The Advisory Committee, currently comprising Messrs. Cannon, Goeltz and Wadsworth (Chair) and Dr. Trömel, makes recommendations to the full Board with respect to the Management Agreement between the Fund and Deutsche Investment Management AmericasInc., and the Investment Advisory Agreement between the Fund and Deutsche Asset Management International GmbH.The Advisory Committee met twice during the past fiscal year, in connection with the annual continuance of those agreements. The Executive Committee, currently comprisingMessrs. Burt, Cannon, Goeltz, Strenger, Wadsworth and Walbröl, has the authority to act for the Board on all matters between meetings of the Board subject to any limitations under applicable state law.During the past fiscal year the Executive Committee did not meet. The Valuation Committee, currently comprising Messrs. Cannon, Wadsworth (Chair) and Walbröl and Dr. Trömel, reviews the Fund’s valuation procedures and makes recommendations with respect thereto and, to the extent required by such procedures, determines the fair value of the Fund’s securities or other assets.During the past fiscal year, the Valuation Committee met once. The Nominating and Governance Committee is currently comprised of Messrs. Burt, Cannon, Goeltz (Chair), Wadsworth and Walbröl and Dr. Trömel.The Board has determined that each of the members of the Nominating and Governance Committee is not an “interested person” as the term is defined in Section 2(a)(19) of the Investment Company Act.Generally, the Nominating and Governance Committee identifies, evaluates and selects and nominates, or recommends to the Board of Directors, candidates for the Board or any committee of the Board, and also advises the Board regarding governance matters generally and confirms that the Board and Audit Committee undertake annual self-evaluations.To be eligible for nomination as a Director a person must, at the time of such person’s nomination, have Relevant Experience and Country Knowledge and must not have any Conflict of Interest, as those terms are defined in the Fund’s Bylaws.The relevant portions of the Fund’s Bylaws describing these requirements are included as Annex A.The Nominating and Governance Committee may also take into account additional factors listed in the Nominating and Governance Committee Charter, which generally relate to the nominee’s industry knowledge, business experience, education, ethical reputation, special skills, ability to work well in group settings and the ability to qualify as an “independent director”.When assessing a candidate for nomination, the Nominating and Governance Committee considers whether the individual’s background, skills and experience will complement the background, skills and experience of other nominees and will contribute to the diversity of the Board. The Nominating and Governance Committee will consider nominee candidates properly submitted by stockholders in accordance with applicable law, the Fund’s Charter or Bylaws, resolutions of the Board and the qualifications and procedures set forth in the Nominating and Governance Committee Charter, which is currently available on the Fund’s website, www.dws-investments.com.A stockholder or group of stockholders seeking to submit a nominee candidate (i)must have beneficially owned at least 5% of the Fund’s common stock for at least two years, (ii)may submit only one nominee candidate for any particular meeting of stockholders, and (iii)may submit a nominee candidate for only an annual meeting or other meeting of stockholders at which directors will be elected.The stockholder or group of stockholders must provide notice of the proposed nominee pursuant to the requirements found in the Fund’s Bylaws.Generally, this notice must be received not less than 90 days nor more than 120 days prior to the first anniversary of the date of mailing of the notice for the preceding year’s annual meeting.Such notice shall include the specific information required by the Fund’s Bylaws.The relevant portions describing these requirements are included as AnnexC.The Nominating and Governance Committee will evaluate nominee candidates properly submitted by stockholders on the same basis as it considers and evaluates candidates recommended by other sources.The Nominating and Governance Committee met four times during the past fiscal year. All members on each of the five committees of the Board are not “interested persons” as the term is defined in the Investment Company Act, with the exception of Mr. Strenger, who is a member of the Executive Committee. During the past fiscal year, the Board of Directors had four regular meetings.Each incumbent Director who served as a Director during the past fiscal year attended at least 75% of the aggregate number of meetings of the Board and meetings of Board Committees on which that Director served. The Board has a policy that encourages Directors to attend the Annual Meeting of Stockholders, to the extent that travel to the Annual Meeting of Stockholders is reasonable for that Director.Two Directors attended the 2009 Annual Meeting of Stockholders. To communicate with the Board of Directors or an individual Director of the Fund, a stockholder must send a written communication to the Fund’s principal office at 345Park Avenue, NYC20-2799, New York, New York 10154 (c/o The New Germany Fund, Inc.), addressed to (i)the Board of Directors of the Fund or an individual Director, and (ii)the Secretary of the Fund.The Secretary of the Fund will direct the correspondence to the appropriate parties. The Fund pays each of its Directors who is not an interested person of the Fund, of the investment adviser or of the manager an annual fee of $6,000 plus $750 for each Board and Committee meeting attended.Each such Director who is also a Director of The European Equity Fund, Inc. or The Central Europe and Russia Fund,Inc. also receives the same annual and per-meeting fees for services as a Director of each such fund.These compensation arrangements were effective as of January 1, 2010.Each of the Fund, The European Equity Fund,Inc. and The Central Europe and Russia Fund,Inc. reimburses the Directors (except for those employed by the Deutsche Bank Group) for travel expenses in connection with Board meetings.These three funds, together with 126 other open- and closed-end funds advised by wholly owned entities of the Deutsche Bank Group in the United States, represent the entire Fund Complex within the meaning of the applicable rules and regulations of the SEC. The following table sets forth (a)the aggregate compensation from the Fund for the fiscal year ended December31, 2009, and (b)the total compensation from each fund in the Fund Complex that includes the Fund, for the 2009 fiscal year of each such fund, (i) for each Director who is not an interested person of the Fund, and (ii) for all such Directors as a group: Name of Director Aggregate Compensation From Fund Total Compensation From Fund Complex Detlef Bierbaum $
